Title: To George Washington from Thomas Walker, 26 November 1755
From: Walker, Thomas
To: Washington, George



Sir
Winchester November the 26 1755

I received the instructions you left here, last night Colo. Stephens being at Connigochig occasioned my not having them Sooner—I have made enquiry into the state of the Cattle Under the care of Mr Shepherd & Capt. Perry and am told by Capt. Perry and others that many of them are so weak they cannot

be drove to Fort Cumberland. those that are fit to Slaughter I shall order up as fast as Salt can be provided to salt them. The others I dont know what to do with unless you think proper to order them to be sold or leave them on the Hands of the Drovers. If they are ordered to be Sold the Publick must sustain a considerable Loss, if left on the Hands of the drovers they perhaps ruined. Unless you think proper to lay in provision for more than twelve Hundred men I think five Hundred Hoggs with what Beef is already purchased will be full as much as will be Used before the last of July at which time no doubt but fat Cattle may be had on good terms—Colo. Stephen informs me the Gentlemen in maryland propose passing our money as theirs, which I am doubtfull will Occasion Difficultys in geting so many watermen as is at this time wanted—Our stock of seasoned Timber is not near sufficient to make Cask for all the Beef and Pork that must be provided, that I think it may be best to dry the Pork and the best of the Beef as it will save salt and be more convenient to carry—Salt is much wanted at the Fort but as some waggons are gone from here and some from Connigochig hope that want will soon be removed—Should be glad of Particular instructions what to do with Mr Shepherd as the Matter is wholly left to you by the contract a copy of which is inclosed—Shall spend Some days at Conigochig in engageing watermen and hope to contract for what Pork we shall want at Court next Tuesday except what is on the south Branch which the owner will doubtless carry to Fort Cumberland as I Shall give them all proper notice—If you should not approve of any part of my intentions hope you will as soon as oppertunity permits acquaint me therewith and you may depend I shall always follow your directions to the utmost of my Power but as many unexpected things happen hope you will impute my freedom in giving my opinion in this free plain manner to nothing but a desire of doing all I can for the good of the Serves which I assure you nearly affects your Most Humble Servt

Thomas Walker

